     Case 4:21-cv-02644 Document 1 Filed on 08/13/21 in TXSD Page 1 of 28




                IN THE UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

OTIS MALLETT JR.,                     §
     Plaintiff,                       §
                                      §
v.                                    §       CIVIL ACTION NO. 4:21-cv-2644
                                      §
GERALD GOINES, and                    §
TROY GAMBLE,                          §
    Defendants.                       §

                   PLAINTIFF’S ORIGINAL COMPLAINT



                                    Respectfully submitted,

                                    /s/Scott H. Palmer
                                    SCOTT H. PALMER,
                                    of counsel
                                    Texas Bar No. 00797196
                                    Federal ID No. 1751291

                                    /s/ James P. Roberts
                                    JAMES P. ROBERTS,
                                    attorney-in-charge
                                    Texas Bar No. 24105721
                                    Federal ID No. 3244213

                                    SCOTT H. PALMER, P.C.
                                    15455 Dallas Parkway,
                                    Suite 540, LB 32
                                    Dallas, Texas 75001
                                    Tel: (214) 987-4100
                                    Fax: (214) 922-9900
                                    scott@scottpalmerlaw.com
                                    james@scottpalmerlaw.com

                                    ATTORNEYS FOR PLAINTIFF




                                    1 of 28
     Case 4:21-cv-02644 Document 1 Filed on 08/13/21 in TXSD Page 2 of 28




TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       COMES NOW, OTIS MALLETT JR., Plaintiff, complaining of GERALD GOINES,

and TROY GAMBLE, and for causes of action will respectfully show unto the Court as

follows:


       “[I]f any concept is fundamental to our American system of justice, it is that
       those charged with upholding the law are prohibited from deliberately
       fabricating evidence and framing individuals.”

Cole v. Carson, 802 F.3d 752, 772 (5th Cir. 2015), cert. granted, judgment vacated sub
nom. Hunter v. Cole, 137 S. Ct. 497, 196 L. Ed. 2d 397 (2016), and opinion reinstated in
part, 905 F.3d 334 (5th Cir. 2018).


                                       SUMMARY

       This case arises from the lack of supervision by Houston Sergeant Troy Gamble in

the City of Houston Police Department’s Narcotics Division, which allowed the

fabrication of evidence by former Houston Police Narcotics Officer Defendant Gerald

Goines resulting in the false arrest and conviction of Plaintiff Otis Mallet, Jr in April of

2008. In his offense report, Defendant Goines falsely reported that he engaged in an

undercover drug transaction with Plaintiff, despite said drug transaction never occurring.

In addition, Defendant Goines’ false narrative actively concealed the existence of a

confidential informant, and the fact he used $200 to pay the informant in connection with

Plaintiff’s arrest. This led to the malicious prosecution of Plaintiff as Defendant Goines

caused Plaintiff to be improperly subjected to arrest and state criminal prosecution for

which there was no legitimate probable cause.

       On January 18, 2011, due to Defendant Goines fabricating evidence, Plaintiff was

convicted of possession with intent to deliver a controlled substance and delivery of a

controlled substance. Plaintiff was sentenced to eight years imprisonment in the Texas

                                           2 of 28
     Case 4:21-cv-02644 Document 1 Filed on 08/13/21 in TXSD Page 3 of 28




Department of Corrections. On August 14, 2020, the charges against Plaintiff were

dismissed after the Court of Criminal Appeals granted actual innocence relief, finding that

“no credible evidence existed that inculpated [Plaintiff Mallett], and [Plaintiff Mallett]

[was] actually innocent of the crime for which [he] was sentenced.” Plaintiff now sues

Defendants Goines and Gamble for violations of his rights under the Fourth and

Fourteenth Amendment to the United States Constitution.

       The constitutional injuries complained of herein were proximately caused by

Sergeant Gamble’s failure to supervise Defendant Goines. Foremost, Defendant Gamble

was present at the time of Plaintiff Mallet’s arrest and signed off on conflicting expense

reports filed by Defendant Goines as well as Defendant Goines’ confidential informant

expense report. Prior to Plaintiff’s arrest, Defendant Goines had a shocking nine prior

complaints sustained for improper misconduct and improper police procedure, with two

of these complaints having been filed by Former Houston Chief of Police Lee Brown.

                                           I.
                                        PARTIES

       1.     Plaintiff Otis Mallett Jr. is a resident of Harris County, Texas.

       2.     Defendant Gerald Goines was employed by the City of Houston as a

Houston Police Department officer who, at all times relevant to this action, was acting

under color of law and within the scope of his employment as a Houston Police officer.

Defendant Goines is being sued in his individual capacity.

       3.     Defendant Troy Gamble was employed by the City of Houston as a Houston

Police Department officer, who at all times relevant to this action, was acting under color

of law and within the scope of his employment as a Houston Police officer. Defendant

Gamble is being sued in his individual capacity.


                                           3 of 28
     Case 4:21-cv-02644 Document 1 Filed on 08/13/21 in TXSD Page 4 of 28




                                        II.
                              JURISDICTION AND VENUE

       4.     The Court has original jurisdiction over this action pursuant to

28 U.S.C. § 1331 and § 1343 since Plaintiff is suing for relief under 42 U.S.C. § 1983.

       5.     Venue is proper in the Southern District of Texas pursuant to

28 U.S.C. § 1391 because the Defendants are domiciled and/or reside in the Southern

District of Texas, and all or a substantial part of the cause of action accrued in the

Southern District of Texas.

                                        III.
                              FACTS AND ALLEGATIONS

                 Defendant Goines’ Prior History of Complaints

       6.     Prior to the incident that makes the basis of this lawsuit, Defendant Gerald

Goines had nine previous complaints sustained against him for improper conduct and

police procedure.

       7.     On May 1, 1987, a conduct and behavior complaint was filed against

Defendant Goines and after investigation that complaint was sustained.

       8.     On August 14, 1987, a misconduct complaint was filed against Defendant

Goines and after investigation that complaint was sustained.

       9.     On July 27, 1989, two conduct and behavior complaints were filed against

Defendant Goines by then Houston Police Chief Brown and after investigation those

complaints were sustained.

       10.    On August 10, 1999, a court attendance complaint was filed against

Defendant Goines and after investigation that complaint was sustained.

       11.    On August 20, 2001, an improper police procedure complaint was filed

against Defendant Goines and after investigation that complaint was sustained.

                                           4 of 28
     Case 4:21-cv-02644 Document 1 Filed on 08/13/21 in TXSD Page 5 of 28




      12.    On August 20, 2001, two misconduct complaints were filed against

Defendant Goines and after investigation those complaints were sustained.

      13.    On July 11, 2005, a conduct and behavior complaint was filed against

Defendant Goines and after investigation that complaint was sustained.




      Defendant Goines’ Fabricated Evidence Against Plaintiff Mallett

      14.    At all times relevant to this lawsuit, Defendant Gerald Goines (hereinafter

referred to as “Defendant Goines”) was an employee of the City of Houston, working for

the Houston Police Department, and who was following the City’s policies, practices,

customs, and training.



                                         5 of 28
     Case 4:21-cv-02644 Document 1 Filed on 08/13/21 in TXSD Page 6 of 28




      15.    At all times relevant to this lawsuit, Defendant Troy Gamble (hereinafter

referred to as “Defendant Gamble”) was an employee of the City of Houston, working for

the Houston Police Department, and who was following the City’s policies, practices,

customs, and training.

      16.    The following is a screenshot from Defendant Goines’ fictitious and

misleading narrative regarding Plaintiff’s arrest lacking probable cause.




                                          6 of 28
     Case 4:21-cv-02644 Document 1 Filed on 08/13/21 in TXSD Page 7 of 28




      17.       Defendant Goines’ offense report, with incident number 062884708,

presents the following narrative:

            •   In April of 2008, Defendant Goines, while working undercover, arranged in

                advance a meeting to purchase crack cocaine from Plaintiff Mallett’s

                brother.

            •   Defendant Gamble was a surveillance officer present at the scene of the

                arrest.

            •   On April 29, 2008, Defendant Goines arrived in an unmarked vehicle and

                was allegedly approached by Plaintiff’s brother on a bicycle.

            •   Defendant Goines requested a “quarter” and gave Plaintiff’s brother $200,

                who then rode over to a truck in the driveway where Plaintiff was standing.

            •   Defendant Goines’ offense report then asserts he personally saw Plaintiff

                Mallett take a blue can out of the truck, take an object out of the can and

                give it to his brother, and then Plaintiff’s brother gave Defendant Goines

                money.

            •   Plaintiff’s brother then returned to Defendant Goines’ vehicle and gave him

                the object which Plaintiff had handed him, allegedly crack cocaine.

            •   Subsequently, Defendant Goines paid Plaintiff’s brother $200 dollars in

                “police money” but there was no attempt to retrieve this money.

            •   Defendant Goines’ offense report also states $1668.00 in cash was seized,

                and it provides the disposition of $200 in “buy money” as “Lost.”

            •   Defendant Goines’ offense report further states that Defendant Goines

                drove away and notified backup officers to arrest Plaintiff and his brother,



                                            7 of 28
     Case 4:21-cv-02644 Document 1 Filed on 08/13/21 in TXSD Page 8 of 28




                 and that officers did arrest them and retrieved a blue can containing crack

                 cocaine from behind a house located next door.

             •   Defendant Goines gave arresting officers the clothing and physical

                 description of Plaintiff Mallett along with the physical location of the alleged

                 drug transaction.

             •   Defendants Goines indicated that he personally saw Plaintiff Mallett, upon

                 seeing his brother arrested, take the can from the truck and move it.

       18.       Defendant Goines was the only witness who claims to have seen the alleged

drug transaction take place, thus without his statements, there would have been no

evidence that Plaintiff possessed or sold drugs on the day in question.

       19.       On January 18, 2011, as a result of Defendant Goines’ fabrication of

evidence, Plaintiff Mallett was found guilty of possession with intent to deliver more than

four grams but less than 200 grams of cocaine, and with delivery of more than one gram

but less than four grams of cocaine, both incidents arising out of a single transaction.

       20.       Plaintiff Mallett was sentenced to eight years imprisonment in the Texas

Department of Corrections.

                 Defendant Gamble Failed to Supervise Defendant Goines

       21.       However, Defendant Goines’ sworn expense report for April 2008 showed

that Defendant Goines did not use $200 to purchase narcotics – in fact he made no

expenditures that month.

       22.       He then withdrew and then returned $1000 for the month of April.

       23.       This expense report was signed off by Defendant Gamble, a Narcotics

Sergeant of the Houston Police Department on May 9, 2008 who was responsible for

supervision of Defendant Goines.

                                               8 of 28
     Case 4:21-cv-02644 Document 1 Filed on 08/13/21 in TXSD Page 9 of 28




      24.     As Defendant Gamble was present as a surveillance officer for Plaintiff’s

arrest in April of 2008, Defendant Gamble was aware that either (a) Defendant Goines

was not accounting for drug buy money associated with Plaintiff’s arrest, or (2) the fact

that Defendant Goines’ was not accounting for the drug buy money meant that Defendant

Goines did not actually use any drug buy money in connection with Plaintiff’s arrest.

      25.     Had Defendant Gamble been properly supervising Defendant Goines, this

red flag would have caused the investigation into Plaintiff to be more thoroughly

reviewed, the fact that a drug buy did not occur would have be discovered, and the

malicious prosecution against Plaintiff would have been terminated prior to his wrongful

conviction.

      26.     Furthermore, had Defendant Gamble been properly supervising Defendant

Goines on the day of the unlawful arrest when Defendant Gamble was acting as a

surveillance officer, he would have seen that Defendant Goines did not in fact participate

in a drug transaction with Plaintiff, which would have prevented Plaintiff from being

falsely arrested, prosecuted, and convicted.

      27.     Thus, Defendant Gamble’s failure to supervise Defendant Goines directly

caused Plaintiff’s constitutional violations from being falsely arrested and maliciously

prosecuted under the Fourth Amendment to the United States Constitution.




                                          9 of 28
    Case 4:21-cv-02644 Document 1 Filed on 08/13/21 in TXSD Page 10 of 28




      28.    Defendant Goines’ sworn expense report for May 2008 showed that on May

20, 2008, he paid a confidential information $200 in connection with Plaintiff’s arrest.




                                         10 of 28
    Case 4:21-cv-02644 Document 1 Filed on 08/13/21 in TXSD Page 11 of 28




      29.    The documentation of this payment signed by Defendant Goines and

Defendant Gamble notes that $1668.00 was seized during Plaintiff Mallet’s arrest.




                                        11 of 28
     Case 4:21-cv-02644 Document 1 Filed on 08/13/21 in TXSD Page 12 of 28




       30.    The synopsis explains: “The above informant provided information to

officers that narcotics were being stored and sold from the location [of Plaintiff’s arrest.”]

Officers made an investigation at the location and arrested two males for delivery and

possession with intent officers recovered 11.3 grams of crack cocaine and seized a total of

$1668.00 on cash. The informant was paid two hundred dollars for the assistance and

information. Officer filed three charges under this incident.”



                                           12 of 28
     Case 4:21-cv-02644 Document 1 Filed on 08/13/21 in TXSD Page 13 of 28




       31.    Defendant Goines signed this synopsis on June 2, 2008, and a supervising

Lieutenant in the Narcotics Division signed on June 17, 2008.

       32.    Upon information and belief, and based off the signatures seen above, each

of the above signed documents were signed by the same supervising Lieutenant in the

Narcotics Division, a fact which further supports the custom and practice of failing to

supervise Narcotics Officers in the Houston Police Department which lead to

constitutional violations such as those in Plaintiff’s case.

       33.    According to interrogatories answered by the Houston Police Department,

no policies, documents, or general orders of the Houston Police Department permit the

non-accounting of narcotics investigation money. Further all policies require officers to

account for narcotics money.




       34.    Each month, officers must sign sworn affidavits which show the total

amount drawn, spent, and returned for the month.

       35.    During an interview with the Houston Chronicle, Defendant Gamble stated,

“all expenditures should add up.” If you spend money – any money should be

documented.”




                                            13 of 28
     Case 4:21-cv-02644 Document 1 Filed on 08/13/21 in TXSD Page 14 of 28




       36.     Had a drug transaction taken place, there would have been documentation

of the money spent as required by Houston Police Department policy a fact that both

Defendant Goines, Defendant Gamble, and the supervising Lieutenant were well aware.

       37.     Thus, the fact that Defendant Goines did not report any money being spent

during the relevant period of April 2008, directly conflicted with Defendant Goines’

assertion in his offense report that he spent $200 in a drug transaction allegedly involving

Plaintiff on April 29, 2008.

       38.     The fact that Defendant Gamble, who was present as a surveillance officer

during Plaintiff’s arrest, signed off on Defendant Goines’ expense reports knowing that

they were false shows a complete lack of supervision and oversight which was running

rampant through the Narcotics Division.

       39.     Defendant Goines falsely reported he engaged in a drug transaction with

Plaintiff and his brother before their arrest.

       40.     Defendant Goines’ false narrative actively concealed the existence of a

confidential informant and the fact that Defendant Goines’ used $200 to pay for

information.

       41.     Defendant Gamble’s failure to supervise Defendant Goines, both during the

fabricated drug transaction and then by signing off on obviously incompatible

documentation related to the same arrest, caused Plaintiff’s Fourth Amendment

violations.

       42.     Further, the blue can that allegedly contained crack cocaine during the drug

transaction involving Plaintiff Mallett and Defendant Goines had no identifiable prints

recovered.



                                           14 of 28
    Case 4:21-cv-02644 Document 1 Filed on 08/13/21 in TXSD Page 15 of 28




      43.    There was no credible evidence linking Plaintiff to the possession or transfer

of crack cocaine without the statements of Defendant Goines.

      44.    On August 14, 2020, in consideration of this evidence, the Court of Criminal

Appeals granted actual innocence relief. The Court of Appeals found “no credible evidence

existed that inculpated defendant [Plaintiff Mallett] and the defendant [was] actually

innocent of the crime for which the defendant was sentenced.”




                                         15 of 28
    Case 4:21-cv-02644 Document 1 Filed on 08/13/21 in TXSD Page 16 of 28




      45.    At all times during Mallet’s arrest and Defendant Goines’ fabrication of

evidence, Defendant Goines was acting under the color of law.




                                        16 of 28
    Case 4:21-cv-02644 Document 1 Filed on 08/13/21 in TXSD Page 17 of 28




                                         IV.
                                  CAUSES OF ACTION

                                       Count One

              Due Process Violation for Fabrication of Evidence
    Violation of the Fourteenth Amendment Pursuant to 42 U.S.C. § 1983
                          Against Defendant Goines

       46.    Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

       47.    The Fourteenth Amendment provides in pertinent part, “No State shall …

deprive any person of life, liberty, or property without due process of law.” U.S. CONST.

amend XIV, § 1.

       48.    There exists the due process right not to have police deliberately fabricate

evidence and use it to frame and bring false charges against a person. Cole v. Carson, 802

F.3d 752, 771 (5th Cir. 2015), cert. granted, judgment vacated sub nom. Hunter v. Cole,

137 S. Ct. 497, 196 L. Ed. 2d 397 (2016), and opinion reinstated in part, 905 F.3d 334 (5th

Cir. 2018).

       49.    Executive action must shock the conscience in order to violate substantive

due process. We have said that:

       “Conduct sufficient to shock the conscience for substantive due process
       purposes has been described in several different ways. It has been described
       as conduct that ‘violates the decencies of civilized conduct’; conduct that is
       ‘so brutal and offensive that it [does] not comport with traditional ideas of
       fair play and decency’; conduct that ‘interferes with rights implicit in the
       concept of ordered liberty’; and conduct that ‘is so egregious, so outrageous,
       that it may fairly be said to shock the contemporary conscience.”

Id. (quoting, Doe ex rel. Magee v. Covington Cty. Sch. Dist. ex rel. Keys, 675 F.3d 849,
867 (5th Cir. 2012)).

       50.    Deliberate framing of a person by the state offends the most strongly held

values of our nation. Id.

                                          17 of 28
    Case 4:21-cv-02644 Document 1 Filed on 08/13/21 in TXSD Page 18 of 28




       51.    If any concept is fundamental to our American system of justice, it is that

those charged with upholding the law are prohibited from deliberately fabricating

evidence and framing individuals for crimes they did not commit. Cole, 802 F.3d at 772;

quoting Limone v. Condon, 372 F.3d 39, 44–45 (1st Cir. 2004) (see, e.g., Devereaux v.

Abbey, 263 F.3d 1070, 1074–75 (9th Cir.2001) (en banc)). Actions taken in contravention

of this prohibition necessarily violate due process (indeed, we are unsure what due

process entails if not protection against deliberate framing under color of official

sanction). Limone, 372 F.3d at 45.

       52.    Being framed and falsely charged brings inevitable damage to the person's

reputation, requires the person framed to mount a defense, and places him in the power

of a court of law, where he may be required to appear. Cole, 802 F.3d at 772.

       53.    Though these wrongs may be addressed through a Fourth Amendment

challenge in many cases, they do not disappear where there is no violation of that

amendment. Id. Instead, where there is no more specific constitutional protection

available, the Fourteenth Amendment may offer protection. Id. It does so here, where the

conduct is undoubtedly shocking to the conscience and no conceivable state interest

justifies the deprivations imposed. Id.

       54.    Where police intentionally fabricate evidence and successfully get someone

falsely charged with a crime, and the Fourth Amendment is unavailing, there may be a

due process violation.

       55.    In 2008, no “reasonable law enforcement officer would have thought it

permissible to frame somebody for a crime he or she did not commit.” Cole, 802 F.3d at

772–73; quoting, Limone, 372 F.3d at 50.



                                          18 of 28
     Case 4:21-cv-02644 Document 1 Filed on 08/13/21 in TXSD Page 19 of 28




       56.    “To hold that police officers, having lawfully arrested a suspect, are then free

to fabricate false [evidence] at will, would make a mockery of the notion that Americans

enjoy the protection of due process of the law and fundamental justice.” Id.

       57.    “[T]he wrongfulness of charging someone on the basis of deliberately

fabricated evidence is sufficiently obvious,” that a reasonable officer in Defendant Goines’

position would have known their conduct violated the Constitution. “[N]o reasonably

competent police officer could believe otherwise.” Id. at 774; quoting, Ricciuti v. N.Y.C.

Transit Authority, 124 F.3d 123, 130 (2nd Cir. 1997).

       58.    Defendant Goines was aware he falsely reported engaging in a drug

transaction with Plaintiff Mallett.

       59.    Defendant Goines was aware he actively concealed the existence of a

confidential informant and the fact that he used $200 to pay the informant in connection

with Plaintiff arrest.

       60.    This is evidenced by Defendant Goines’ sworn monthly expense reports that

affirmatively shows that he did not use $200 of police money in April 2008 to purchase

narcotics, and Defendant Goines’ sworn police report for May 2008 that affirmatively

shows he paid an informant $200 in connection with Plaintiff’s arrest.

       61.    Neither of these facts were included in Defendant’s Goines’ police report.

       62.    Defendant Goines was aware that Narcotics Officers, or any Houston Police

Department Officers who use department funds during the course of an investigation are

required to account for any money which is released to them as each month these officers

sign sworn reports which show the total amount drawn, spent, and returned for the

month.



                                           19 of 28
    Case 4:21-cv-02644 Document 1 Filed on 08/13/21 in TXSD Page 20 of 28




      63.    On January 18, 2011, as a result of Defendant Goines’ fabrication of

evidence, Plaintiff was convicted of possession with intent to deliver a controlled

substance and delivery of a controlled substance and sentenced to eight years’

imprisonment in the Texas Department of Corrections.

      64.    This means that Plaintiff was imprisoned for a crime he did not commit

because of the fabricated evidence by Defendant Goines.

      65.    Plaintiff was forced to hire a criminal defense attorney to fight the meritless

charges he faced which were based on the fabricated evidence of Defendant Goines.

      66.    Plaintiff was then forced to engage an attorney to petition for his actual

innocence.

      67.    On August 14, 2020, the charges against Plaintiff were dismissed after the

Court of Criminal Appeals granted actual innocence relief. The reason stated in the

dismissal was that “no credible evidence exists that inculpates the defendant, and the

defendant is actually innocent of the crime for which the defendant was sentenced.”

      68.    Defendant Goines was at all times acting under the color of law.

                                      Count Two

                           Malicious Prosecution
      Violation of the Fourth Amendment Pursuant to 42 U.S.C. § 1983
                          Against Defendant Goines

      69.    Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

      70.    Defendant Goines caused Plaintiff to be improperly subjected to arrest and

state criminal prosecution for which there was no legitimate probable cause in violation

of his Fourth Amendment right to be free from unreasonable seizures.



                                          20 of 28
     Case 4:21-cv-02644 Document 1 Filed on 08/13/21 in TXSD Page 21 of 28




       71.    Judicial proceedings were instituted and continued maliciously, resulting in

injury, and all such proceedings were ultimately terminated in Plaintiff’s favor when the

criminal case was dismissed.

       72.    Defendant Goines accused Plaintiff of criminal activities – namely intent to

deliver and delivery of between four and two hundred grams of a controlled substance

knowing those accusations to be without genuine probable cause and without support in

the law and made statements to judges and prosecutors with the intent of exerting

influence to institute and continue the judicial proceedings. Such conduct violated

Plaintiff’s constitutional protections provided by the Fourth and Fourteenth

Amendments to the United States Constitution.

       73.    Statements Defendant Goines made regarding Plaintiff’s alleged culpability

– including but not limited to when Defendant Goines claimed that he exchanged “police

money” for crack cocaine were made with the knowledge that said statements were false.

       74.    Defendant Goines withheld the facts of his manipulation from Plaintiff.

       75.    The only person who allegedly saw Plaintiff commit an offense was

Defendant Goines.

       76.    Given post-conviction evidentiary developments, the Court of Criminal

Appeals found statements from Defendant Goines not to be credible.

       77.    The misconduct described in this Count was undertaken with malice,

willfulness, and reckless indifference to the rights of others.

       78.    As a result of this misconduct, Plaintiff sustained a deprivation of liberty

when his detention was prolonged and he was arrested then held in custody, which was a

violation of his Fourth Amendment right to be free from unreasonable seizure and



                                           21 of 28
    Case 4:21-cv-02644 Document 1 Filed on 08/13/21 in TXSD Page 22 of 28




unfounded arrest. This constitutional violation resulted in injuries, including, financial

harm and emotional pain and suffering.

                                      Count Three

                            Failure to Supervise
    Violation of the Fourteenth Amendment Pursuant to 42 U.S.C. § 1983
                         Against Defendant Gamble

       79.    Plaintiff repeats and re-alleges each and every allegation.

       80.    In a § 1983 claim for failure to supervise or train, the plaintiff must show

that: “(1) the supervisor either failed to supervise or train the subordinate official; (2) a

causal link exists between the failure to train or supervise and the violation of the

plaintiff's rights; and (3) the failure to train or supervise amounts to deliberate

indifference.” Goodman v. Harris Cty., 571 F.3d 388, 395 (5th Cir. 2009) (quoting Smith

v. Brenoettsy, 158 F.3d 908, 911–12 (5th Cir.1998).

       81.    “For an official to act with deliberate indifference, the official must both be

aware of facts from which the inference could be drawn that a substantial risk of serious

harm exists, and he must also draw the inference.” Id. (quoting Smith, 158 F.3d at 912.).

       82.    An official’s actual knowledge of a substantial risk may only be inferred if

the “substantial risk” was obvious. Easter v. Powell, 467 F.3d 459, 463 (5th Cir. 2006).

       83.    The requisite knowledge of a substantial risk is a question of fact subject to

demonstration in the usual ways, including inference from circumstantial evidence.

Farmer v. Brennan, 511 U.S. 825, 842, 114 S. Ct. 1970, 1981, 128 L. Ed. 2d 811 (1994).

       84.    Defendant Gamble’s failure to supervise Defendant Goines caused a

violation of Plaintiff’s constitutional rights under the Fourteenth and Fourth

Amendments.



                                           22 of 28
    Case 4:21-cv-02644 Document 1 Filed on 08/13/21 in TXSD Page 23 of 28




      85.     As Defendant Gamble was present as a surveillance officer for Plaintiff’s

arrest in April of 2008, Defendant Gamble was aware that either (a) Defendant Goines

was not accounting for drug buy money associated with Plaintiff’s arrest, or (2) the fact

that Defendant Goines’ was not accounting for the drug buy money meant that Defendant

Goines did not actually use any drug buy money in connection with Plaintiff’s arrest.

      86.     Had Defendant Gamble been properly supervising Defendant Goines, this

red flag would have caused the investigation into Plaintiff to be more thoroughly

reviewed, the fact that a drug buy did not occur would have be discovered, and the

malicious prosecution against Plaintiff would have been terminated prior to his wrongful

conviction.

      87.     Furthermore, had Defendant Gamble been properly supervising Defendant

Goines on the day of the unlawful arrest when Defendant Gamble was acting as a

surveillance officer, he would have seen that Defendant Goines did not in fact participate

in a drug transaction with Plaintiff, which would have prevented Plaintiff from being

falsely arrested, prosecuted, and convicted.

      88.     Thus, Defendant Gamble’s failure to supervise Defendant Goines directly

caused Plaintiff’s constitutional violations from being falsely arrested and maliciously

prosecuted under the Fourth Amendment to the United States Constitution.

      89.     Defendant Gamble was aware of facts from which the inference could be

drawn that a substantial risk of serious harm existed as Defendant Gamble was present

as a surveillance officer for Plaintiff’s arrest in April of 2008 and also signed off on

Defendant Goines’ expense reports, which means that, Defendant Gamble was aware that

either (a) Defendant Goines was not accounting for drug buy money associated with

Plaintiff’s arrest, or (2) the fact that Defendant Goines’ was not accounting for the drug

                                          23 of 28
    Case 4:21-cv-02644 Document 1 Filed on 08/13/21 in TXSD Page 24 of 28




buy money meant that Defendant Goines did not actually use any drug buy money in

connection with Plaintiff’s arrest

       90.    Defendant Gamble’s actual knowledge of the substantial risk that

Defendant Goines did not use buy money in a drug transaction with Plaintiff and that

alleged drug transaction did not occur meaning that Plaintiff was falsely arrested, may be

inferred because the “substantial risk” was obvious.

       91.    During an interview with the Houston Chronicle, Defendant Gamble stated,

“all expenditures should add up.” If you spend money – any money should be

documented.”




       92.    Had a drug transaction taken place, there would have been documentation

of the money spent as required by Houston Police Department policy a fact that both

Defendant Gamble was admittedly well aware.

       93.    Specifically, Defendant Gamble signed off on Defendant Goines’

confidential informant payment expense report from April—a report that showed Goines

had not made any payments that month even though Plaintiff’s arrest report shows

Defendant Goines said he paid Plaintiff $200 for a quarter of crack cocaine.

       94.    Defendant Gamble signed off on Defendant Goines’ May expense report

form, which showed Defendant Goines paid a confidential informant $200 for




                                          24 of 28
    Case 4:21-cv-02644 Document 1 Filed on 08/13/21 in TXSD Page 25 of 28




information related to the case—even though Defendant Goines never mentioned using

an informant in any other case documents.




      95.    As a result of this misconduct, Plaintiff sustained injuries including

financial harm and emotional pain and suffering.

      96.    Defendant Gamble was at all times acting under the color of law.




                                        25 of 28
     Case 4:21-cv-02644 Document 1 Filed on 08/13/21 in TXSD Page 26 of 28




                                        Count Four

                              Bystander Liability
       Violation of the Fourth Amendment Pursuant to 42 U.S.C. § 1983
                           Against Defendant Goines

       97.    Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

       98.    In Whitley v. Hanna, 726 F.3d 631 (5th Cir. 2013), the Fifth Circuit stated

that “an officer may be liable under § 1983 under a theory of bystander liability where the

officer (1) knows that a fellow officer is violating an individual’s constitutional rights; (2)

has a reasonable opportunity to prevent the harm; and (3) chooses not to act.” Hamilton

v. Kindred, 845 F.3d 659, 663 (5th Cir. 2017).

       99.    Defendant Goines, acting under color of law, was aware that the officers he

called to have Plaintiff arrested were going to be violating Plaintiff’s constitutional right

to be free from arrest absent probable cause since Defendant Goines fabricated the

probable cause and knew that none existed.

       100.   Defendant Goines had a reasonable opportunity to prevent the harm of

unlawful arrest absent probable cause by telling the officers not to arrest Plaintiff since

there was no probable cause to do so.

       101.   Defendant Goines chose not to act by withholding from the officers that

there was no probable cause to arrest Plaintiff thereby allowing the officers to arrest

Plaintiff without probable cause in violation of Plaintiff’s rights under the Fourth

Amendment rights to the United States Constitution.

       102.   As a result, Plaintiff suffered emotional distress and a loss of liberty when

he was falsely arrested and held in custody.



                                            26 of 28
     Case 4:21-cv-02644 Document 1 Filed on 08/13/21 in TXSD Page 27 of 28




                                          V.
                                  PUNITIVE DAMAGES

       103.   Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

       104.   When viewed objectively from the standpoint of the Defendants, at the time

of the occurrence, said Defendants’ conduct involved an extreme degree of risk,

considering the probability and magnitude of the potential harm to others.

       105.   As a direct, proximate, and producing cause and the intentional, egregious,

malicious conduct by Defendants, Plaintiff is entitled to recover exemplary damages in an

amount within the jurisdictional limits of this Court.

                                           VI.
                                         DAMAGES

       106.   Plaintiff repeats and re-alleges each and every allegation contained in the

above paragraphs as if fully repeated herein.

       107.   Plaintiff’s injuries were foreseeable and directly and proximately caused by

Defendant Goines’ fabrication of evidence and failure to intervene, and Defendant

Gambles’ failure to supervise. Plaintiff is entitled to recover all damages allowed by law.

       108.   Plaintiff contends the Defendants’ conduct constitutes malice, evil intent,

or reckless or callous indifference to Plaintiff’s constitutionally protected rights. Thus,

Plaintiff is entitled to punitive damages.

       109.   As a direct and proximate result of the occurrence which made the basis of

this lawsuit, Plaintiff was forced to suffer:

              a. Emotional distress, torment, suffering and mental anguish in the past.

       110.   Pursuant to 42 U.S.C. § 1983 and § 1988, Plaintiff seeks to recover, and

hereby requests punitive damages, reasonable attorney’s fees, and costs of court.

                                             27 of 28
     Case 4:21-cv-02644 Document 1 Filed on 08/13/21 in TXSD Page 28 of 28




                                         VII.
                                    ATTORNEY’S FEES

       111.   If Plaintiff prevails in this action, by settlement or otherwise, Plaintiff is

entitled to and hereby demands attorney’s fees under 42 U.S.C. § 1988.

                                         VIII.
                                     JURY REQUEST

       112.   Plaintiff respectfully requests a jury trial.

                                          PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that judgment be

rendered against Defendants, for an amount in excess of the jurisdictional minimum of

this Court. Plaintiff further prays for all other relief, both legal and equitable, to which he

may show himself justly entitled.

                                           Respectfully submitted,

                                           /s/Scott H. Palmer
                                           SCOTT H. PALMER,
                                           of counsel
                                           Texas Bar No. 00797196
                                           Federal ID No. 1751291

                                           /s/ James P. Roberts
                                           JAMES P. ROBERTS,
                                           attorney-in-charge
                                           Texas Bar No. 24105721
                                           Federal ID No. 3244213

                                           SCOTT H. PALMER, P.C.
                                           15455 Dallas Parkway,
                                           Suite 540, LB 32
                                           Dallas, Texas 75001
                                           Tel: (214) 987-4100
                                           Fax: (214) 922-9900
                                           scott@scottpalmerlaw.com
                                           james@scottpalmerlaw.com

                                           ATTORNEYS FOR PLAINTIFF


                                            28 of 28
